IN THE SUPREME COURT OF THE STATE OF NEVADA


                CAROLINE ROSETE, AN INDIVIDUAL,                         No. 84092
                                  Appellant,
                             vs.
                MARIA JOY WEIBEL, AN
                INDIVIDUAL,
                                  Respondent.                                  AUG 1 9 2022
                                                                             ELIZASETH A. BROWN
                                                                           CLERK OF WPREME COURT
                                                                          RY
                                                                                DEPUTY CLERK

                                      ORDER DISMISSING APPEAL

                            This is an appeal from a final order granting summary
                judgment. Eighth Judicial District Court, Clark County; Timothy C.
                Williams, Judge.
                            The challenged district court order was filed on December 6,
                2021. Written notice of entry was served on appellant electronically on
                December 6, 2021; therefore, the notice of appeal was due by January 5,
                2022. See NRCP 6. Appellant filed the notice of appeal on January 11,
                2022, 6 days after the expiration of the 30 days provided by NRAP 4(a)(1).
                Respondent filed a motion to dismiss the appeal as untimely, and the
                parties briefed the jurisdictional issue.
                            Because the parties raised factual discrepancies regarding
                whether the notice of entry had been served at the correct e-mail address
                for appellant's counsel, this court remanded this appeal to the district court
                for the limited purpose of determining the factual dispute. See Zugel by
                Zugel v. Miller, 99 Nev. 100, 100, 659 P.2d 296, 297 (1983). The district
                court has transmitted its order to this court and has concluded that written
                notice of entry of the order appealed from was served on appellant's counsel
                at his "valid and proper" e-mail address that was to be utilized for the
SUPREME COURT
     OF
   NEVADA


                                                                                        -,2594i (0
                                                                                      nt's
                purposes of e-service. Further, the district court found that appella
                counsel conceded that he was properly served by mail and e-mail.
                Accordingly, the notice of appeal was untimely filed. An untimely notice of
                appeal fails to vest jurisdiction in this court. Healy u. Volkswagenwerk
                Aktiengesellschaft, 103 Nev. 329, 741 P.2d 432 (1987). This court lacks
                jurisdiction, and
                            ORDERS this appeal DISMISSED 1




                                                    1   /4..14A/Le )
                                                   Silver



                                                   Cadish


                                                            idegA.
                                                   Pickering




                cc:   Hon. Timothy C. Williams, District Judge
                      Charles K. Hauser, Settlement Judge
                      Sekhon & O'Bryant
                      David J. Winterton & Associates, Ltd.
                      Eighth District Court Clerk




                      'Respondent's motion to dismiss is denied as moot.
SUPREME COURT
        OF
    NEVADA
                                                        2
  P-4-17A